DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted August 16, 2022. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 2, 4-12, and 14-20 are currently pending.

Response to Arguments
2.	Applicant’s argues the prior art of record fails to teach the amended claim limitation(s) and “wherein [the analysis is]… based on a change in the uplink signal power and the downlink signal power between adjacent remote units” (Remarks, pp. 7-8). The Examiner has carefully considered this/these point(s), but respectfully disagrees. Cui teaches monitoring mobility in a distributed antenna system (DAS) for purposes of coverage and capacity improvement, as well as resource allocation (see, e.g., [0032]-[0037]). Cui teaches monitoring and analyzing power of remote units for these purposes (see, e.g., [0038]-[0045]). Cui does not explicitly state wherein the monitoring is with respect to both the uplink and downlink power. Nevertheless, in a very similar field of endeavor, Lee teaches a monitoring module in a distributed antenna system (DAS) that detects activity of remote units based on uplink and downlink power measurements (see, e.g., col. 13, line 34 – col. 14, line 22; note also col. 6, lines 39-54 and col. 12, lines 24-63.). Applicant’s arguments are therefore not persuasive.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0373479 (hereinafter “Harel”), in view of U.S. Publication No. 2013/0114963 (hereinafter “Stapleton”), in further view of U.S. Publication No. 2015/0111594 (hereinafter “Cui”), and in further view of U.S. Patent No. 10,264,626 (hereinafter “Lee”).

Regarding claims 1 and 11: Harel teaches a service capacity distribution method of a distributed antenna system, the service capacity distribution method comprising: 
monitoring operating states of a plurality of remote units (See, e.g., figures 3 and 4, [0010], [0034], and [0035]; remote units are monitored.);
analyzing a usage of the plurality of remote units based on the monitored operating states (See, e.g., [0011], [0027], and [0035]; processing is based on usage.); and 
distributing service capacity of each of the plurality of remote units based on the analyzed usage pattern (See, e.g., [0010], [0028], [0029], and [0035]; capacity is distributed.).
Harel may imply, teach, or inherently include the claimed feature of analysis based on a usage “pattern” (See, e.g., [0040]-[0042]; note a basis on predicted and/or expected demand.). To the extent this feature is not inherent to the system of Harel, it is nevertheless taught in Stapleton (See, e.g., [0059]-[0065]; note assignment or re-assignment is based on usage patterns.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Stapleton, such as the resource allocation functionality, within the system of Harel, in order to improve flexibility of resource allocation and/or account for user mobility (note, e.g., Stapleton [0013]).
Harel modified by Stapleton teaches or implies (See, e.g., Harel: [0040]-[0042]. See also Stapleton: [0013], [0063], and [0069]; note spatial and temporal analysis and prediction accounting for mobile users.), but fails to explicitly state wherein the analyzing of the usage pattern comprises analyzing a movement pattern of users including a movement direction based on a change in signal power between adjacent remote units. However, Cui teaches analyzing a movement pattern/time of a user within coverage of a plurality of remote units, based on a monitored operating state within coverage of each of a plurality of remote units, wherein the operating states include power of each of the plurality of remote units (See, e.g., [0032]-[0045].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cui, such as the mobility state functionality, within the system of Harel and/or Harel modified by Stapleton, in order to improve load balancing, coverage, and/or capacity management.
Harel modified by Stapleton and Cui does not explicitly state wherein the movement pattern analysis is based on a change in an uplink signal power and a downlink signal power between adjacent units. However, this feature s taught by Lee (See, e.g., col. 13, line 34 – col. 14, line 22; note also col. 6, lines 39-54 and col. 12, lines 24-63.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lee, such as the dynamic capacity functionality, within the system of Harel modified by Stapleton and Cui, in order to improve capacity utilization and/or meet throughput objectives.
The rationale set forth above regarding the method of claim 1 is applicable to the system of claim 11.

Regarding claims 2 and 12: Harel modified by Stapleton, Cui, and Lee further teaches wherein the monitoring of the operating state comprises: monitoring at least one of throughput, the amount of uplink transmission, the amount of downlink transmission, and an operating power of each of the plurality of remote units (See, e.g., Harel: [0035], [0041], [0044]; also Stapleton: [0005], [0006], and [0038].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the system of claim 12.

Regarding claims 4 and 14: Harel modified by Stapleton, Cui, and Lee further teaches wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units based on the movement direction (See, e.g., Cui: [0032]-[0037]. See also the explanation set forth above regarding claim 1).
The rationale set forth above regarding the method of claim 4 is applicable to the system of claim 14.

Regarding claims 5, 6, 15, and 16: Harel modified by Stapleton, Cui, and Lee further teaches wherein the analyzing of the usage pattern comprises: analyzing a usage change pattern within coverage of each of the plurality of remote units, based on the monitored operating states (i.e. claim 5); and wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units corresponding to the usage change pattern based on the analyzed usage change pattern (i.e. claim 6) (See, e.g., Stapleton: [0061]-[0065]. Note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.
The rationale set forth above regarding the methods of claims 5 and 6 is applicable to the systems of claims 15 and 16.

Regarding claims 7, 8, 17, and 18: Harel modified by Stapleton, Cui, and Lee further teaches predicting the service capacity of each of the plurality of remote units based on the analyzed usage pattern, wherein the distributing of the service capacity comprises: distributing the service capacity of each of the plurality of remote units based on the predicted service capacity (i.e. claim 7); and wherein the predicting of the service capacity comprises: predicting the service capacity of each of the plurality of remote units for each time period, and the distributing of the service capacity of each of the plurality of remote units based on the predicted service capacity comprises: distributing the service capacity of each of the plurality of remote units based on the predicted service capacity for each time period (i.e. claim 8) (See, e.g., Harel: [0040]-[0042]; also Stapleton: [0059]-[0065]. Note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claims 7 and 8.
The rationale set forth above regarding the methods of claims 7 and 8 is applicable to the systems of claims 17 and 18.
Regarding claims 9, 10, 19, and 20: Harel modified by Stapleton, Cui, and Lee further teaches analyzing the usage pattern output from each of the plurality of remote units for each service channel (i.e. claim 9); and distributing the service capacity of each of the plurality of remote units for each service channel, based on the analyzed usage pattern for each service channel (i.e. claim 10) (See, e.g., Harel: [0043] and [0044]. See also Stapleton: [0049], [0094], and [0103].). The motivation for modification set forth above regarding claim 1 is applicable to claims 9 and 10.
The rationale set forth above regarding the methods of claims 9 and 10 is applicable to the systems of claims 19 and 20.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476